Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Lee et al (CN103370457, English translation provided) and Egashira et al (JP2008202169, English translation provided). 
In independent claims 1, 4 and 8, Lee discloses the fiber manufacturing apparatus (i.e. Figure 13 is the front view of the nano-fiber manufacturing apparatus. Page 20, line 20) includes a discharge head (i.e. Figure 15 is the profile of the nozzle sets (110), page 20, line 24)). However, Lee fails to disclose, at the spinning position, the discharge head is positioned between a collector at each side of the discharge head, and at the recovery position, the discharge head is positioned between a recovery belt at each side of the discharge head and between two cleaning members at each side of the discharge head. Egashira also fails to disclose the discharge head is positioned between the collectors, the recovery belts and the cleaning members. 
Various Formhals references are cited on the attached PTO-892.  None shows the claimed arrangement.
So independent claims 1, 4 and 8 are allowable.
Claims 2, 10 and 12 are dependent on claim 1. Since the independent claim 1 is allowable, so claims 2, 10 and 12 are allowable. 
Claims 5-7 are dependent on claim 4. Since the independent claim 4 is allowable, so claims 5-7 are allowable. 
 9 and 11 are dependent on claim 8. Since the independent claim 8 is allowable, so claims 9 and 11 are allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742